Title: To Alexander Hamilton from Sharp Delany, [3 August 1790]
From: Delany, Sharp
To: Hamilton, Alexander


[Philadelphia, August 3, 1790]
Sir

It is with no small degree of uneasiness that I so often trouble You, but the solicitations of those concerned oblige & urge me to it. I recd. Your answers respecting the Ship Brigida, and Mr Ingersolls Vessell, in regard to this last I made the objections you notice, but could not get answers sufficiently satisfactory for me to proceed. The Captn is now sent forward to give You information.
In regard to the other my difficulty lay in Mr Leamys having only a claim or right of property under the power of Atty but no special title to the Vessell, and this it appears Mr Leamy had not. The first Secto of the Registering Act, I always construed that unless the Vessell at the time that Act passed belonged to a Citizen or Citizens such Vessell could not be Registered And though American built, being foreign property when the Act operated, and afterwards becoming the property of a Citizen Yet I held she could not be intitled to a Register, and refused one in consequence to Messr Fishers of this City for the Ship Birmingham under such circumstances. I beg Your further consideration and direction on this last head, as it gives me much concern from the Tenor of your last in the case of Fishers for these Gentlemen bought out the owner in England for the purpose of fixing her in the Bristol Trade but from my construction the Register could not be obtained or granted. I beg leave to mention the schooner Betsey of Mr Ingersol was duly registerd here the 15th December last.
I am &c
Sharp DelanyAugust 3rd 1790
To A Hamilton EsqrSecretary of the Treasury

